/Suonluop-eare-Aed
-ATR90]/p 1 0Z/SoseM-SoUR]eS/aAvo]-AedYSIsI9A0-Ryep-Ao1pod/ao3 wdo-mmm//:dyyy :aded suonmyog eory Aeg Al[eo0'T y1 OZ 94} UO UMOTs are sUOTIRD0] a[quol|ddy

 

EXHIBIT 9

Case 1:17-cv-00052-IMK-MJA Document 134-9 Filed 09/04/19 Page 1of1 PagelD #: 5218

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ele orl v0Ss'Srl CLO IPI 98 LEI LIOVEI 8ST OEl 6S€ 971 OCS °7ZI IOLSIfE CLE VII SI
606 971 569°ETI Ovr‘0ZI S8TLIT Ie6°€1I 9L9°OII IZ LOT 991 POT 716 001 LS9°L6 vI
ver LOL 6L9°P0I vé6 1OT OL1‘66 SIv 96 099°¢6 906°06 IST‘88 96£°S8 7v9'78 el
vbl'06 87Z0°88 IIL’S8 S6E €8 6L0°T8 COL8L Orr OL O€T PL CIS IL L6¢'°69 ZI
OLESL vereL LISIL 8LS°69 979°L9 €IL's9 08L°¢9 Lvs'19 S16 6S 786: LS II
809°89 618-99 680°S9 OcE'e9 ILS 19 7186S €S0°8S €679¢ PEs ps SLLCS or
L679 00L°09 €OT6S 90S°LS 606°SS TIE VS SIL tS LIT IS 07S‘6r €76 LY 6
9079S 096°7S PIS ES L90°CS 1Z9°0S PLI 6b SCL Lv C87 OF C£8 bb 68E CP 8
7E6 0S 979'6P IZE8P SIO'LY 60L'SYP Corry L60°€V I6L Iv C8 OP 6LI'6E L
878'SP bS9 br 6LV CP poe th OCT Ip 656 6£ O8L'8E SO9'LE Tey 9c 9ST SE 9
C7 IP L90°0V ZIO6E LS6LE 706 °9€ LYS SE COL VE SELEE €89° TE 8ZOTE ¢
OVL 9E vO8'SE C98 VE O76'CE 6L6 CE LEO TE S60 TE EST OE T1767 69787 v
€EL'TE v68S' TE SSO TE SIZ 0E LLE67 8ES'8T 669°LZ 098°9Z 07097 I81°SZ €
10°67 L6T 8T ESS LT 808°97 790°97 O7EST Or0'SZ €6£ V7 679 €T 080°€Z c
6L9'St $ | OPO'ST $ | HIO'ST $ | EEEP~ $ | GSOTET $ | Bszez $ | SLS‘zz $ | Se8IZ $ | EITIZ $ | LzS0OZ $ I
o1 dais 6 days g dais L days 9 days ¢ days p days ¢ days Z dais | days apelin

 

 

 

 

 

 

 

 

 

 

 

 

dajg pup apvsy dq sajpy jonuup

blOc AUVONVE DWALLOGAAT
Yol *ASVAAONI TVLOL
‘SN 40 LSaa AO VAAV AVd ALITVOO'T AL WOA
“IVP AO LNAWAVd ALITVIOT V ONV ASVAYMONI AINGAHOS TVAANAD %T AHL ONILVAOAUOONI
SNU-vV1l07 ATAVL AUV TVS
